Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim, specifically claim 6, which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. The claim fails to set forth any limitations for “a device.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geshi et al (US 2016/0181579).

Regarding claim 1, Geshi discloses, a battery module, and specifically discloses the following technical features: the battery module 40 comprises 20 battery cells 2, the battery cells 2 having a cylindrical outer shape. One of the two end portions of the cylindrical shape is used as a positive electrode terminal, the other end is used as a negative terminal (equivalent to the battery module comprising a plurality of cylindrical battery cells comprising electrode terminals formed at the top and bottom, respectively, of the plurality of cylindrical battery cells), 20 battery cells 2 are arranged in a zig-zag configuration relationship that minimizes gaps between adjacent cells, 3 battery columns are arranged in the W direction, each cell column is arranged with 7, 6, 7 cells in the L direction (equivalent to a plurality of cylindrical cells arranged in rows and columns in the horizontal direction), the case 3 is a housing provided with 20 battery receiving portions, these battery receptacles have the same height as the height of the battery cells 2, both end sides in the height direction are respectively opened, each battery cell 2 receives 1 arranged in a battery receiving portion ( equivalent to a module housing comprising a receiving portion having a plurality of hollow structures to receive a plurality of cylindrical battery cells inserted in the module housing), the positive electrode-side current collector part 4 is disposed so as to block an opening on one side of the case body 3, are connecting members that electrically connect the positive electrode sides of the battery cells 2 arranged in a row, respectively, the negative electrode-side current collector part 5 is arranged so as to block an opening on the other side of the case 3, are connecting members ( equivalent to bus bars) that electrically connect the negative sides of the battery cells 2 arranged in a column respectively, the bus bar is configured to contact electrode terminals of a plurality of cylindrical battery cells, to make electrical connections between the plurality of cylindrical battery cells, the bus bar comprises: a main body portion located at the top or bottom of the plurality of cylindrical battery cells, and it can be seen from Fig. 3 that the positive electrode current collector plate 11 and the negative electrode current collector plate 32 are located at the top or bottom of the plurality of cylindrical battery cells (corresponding to the main body portion, the body portion is positioned at a top or a bottom of the plurality of cylindrical battery cells, and a plate-like shape having an upper surface and a lower surface wider than a side surface of the main body portion in a horizontal direction, See Paragraphs [0042] and [0031]), the first connection terminal 16 and the second connection terminal 17 protrude inward from the opening 19 formed in the collector plate main body 18 by gaps spaced apart from each other in the same direction, respective front end portions are bifurcated to the single-sided side so as to be close to the anode electrode 15, the cell-side disposition portion 65 of the negative electrode current collector plate 32 is bifurcated such that the front end side is close to the negative electrode 39 of the battery unit 2, the two connection terminals 60, 61 are protrude from the front end of the cell-side disposition portion 65 in parallel to branch apart from each other (equivalent to contact portions, the contact portion is configured to electrically contact and connect with an electrode terminal formed in one of the plurality of cylindrical battery cells, extends and protrudes in a horizontal direction from the main body portion, and in the contact portion, a stair step structure that is stepped in a direction toward the electrode terminal from the main body portion is formed.

Regarding claim 2, the main body portion 18 has openings 19 (See Paragraph [0035], [0036]) which have the contact portion in the opening. (See Figs 6 and 7) 

Regarding claims 3-4, Geshi discloses, In Figure 7, a notch is formed in the connection area between the periphery of the connection opening and the contact portion, the connection opening being formed at the end of the body portion. (See Paragraph [0037])

Regarding claims 6 and 17, Geshi discloses, an embossed portion 15 protruding toward an electrode terminal as shown in Fig 5. The connection terminal 16 shows an area to allow a welding rod to establish a connection around the embossed portion. (See Paragraph [0036]) Fig 5 shows the embossed portion having an annular shape. 

Regarding claim 7, it should be noted the welding rod is not positively recited and the limitations of the welding rod in claim 7 should not be given patentable weight. However, the welding rod must have a cylindrical shape and a diameter less than the diameter of the portion being welded. 

Regarding claim 9, Geshi discloses first and second electrode terminals on upper and lower ends of the battery cells as shown in Figs 1 and 3. The bus bar also consists of a first and second bus bar elements 11 and 32 as shown in Fig 3. These would connect to the respective terminals of the upper and lower portions of the cells. 

Regarding claim 10, Geshi discloses, a battery module, and specifically discloses the following technical features: the battery module 40 comprises 20 battery cells 2, the battery cells 2 having a cylindrical outer shape. One of the two end portions of the cylindrical shape is used as a positive electrode terminal, the other end is used as a negative terminal (equivalent to the battery module comprising a plurality of cylindrical battery cells comprising electrode terminals formed at the top and bottom, respectively, of the plurality of cylindrical battery cells), 20 battery cells 2 are arranged in a zig-zag configuration relationship that minimizes gaps between adjacent cells, 3 battery columns are arranged in the W direction, each cell column is arranged with 7, 6, 7 cells in the L direction (equivalent to a plurality of cylindrical cells arranged in rows and columns in the horizontal direction), the case 3 is a housing provided with 20 battery receiving portions, these battery receptacles have the same height as the height of the battery cells 2, both end sides in the height direction are respectively opened, each battery cell 2 receives 1 arranged in a battery receiving portion ( equivalent to a module housing comprising a receiving portion having a plurality of hollow structures to receive a plurality of cylindrical battery cells inserted in the module housing), the positive electrode-side current collector part 4 is disposed so as to block an opening on one side of the case body 3, are connecting members that electrically connect the positive electrode sides of the battery cells 2 arranged in a row, respectively, the negative electrode-side current collector part 5 is arranged so as to block an opening on the other side of the case 3, are connecting members ( equivalent to bus bars) that electrically connect the negative sides of the battery cells 2 arranged in a column respectively, the bus bar is configured to contact electrode terminals of a plurality of cylindrical battery cells, to make electrical connections between the plurality of cylindrical battery cells, the bus bar comprises: a main body portion located at the top or bottom of the plurality of cylindrical battery cells, and it can be seen from Fig. 3 that the positive electrode current collector plate 11 and the negative electrode current collector plate 32 are located at the top or bottom of the plurality of cylindrical battery cells (corresponding to the main body portion, the body portion is positioned at a top or a bottom of the plurality of cylindrical battery cells, and a plate-like shape having an upper surface and a lower surface wider than a side surface of the main body portion in a horizontal direction, See Paragraphs [0042] and [0031]), the first connection terminal 16 and the second connection terminal 17 protrude inward from the opening 19 formed in the collector plate main body 18 by gaps spaced apart from each other in the same direction, respective front end portions are bifurcated to the single-sided side so as to be close to the anode electrode 15, the cell-side disposition portion 65 of the negative electrode current collector plate 32 is bifurcated such that the front end side is close to the negative electrode 39 of the battery unit 2, the two connection terminals 60, 61 are protrude from the front end of the cell-side disposition portion 65 in parallel to branch apart from each other (equivalent to contact portions, the contact portion is configured to electrically contact and connect with an electrode terminal formed in one of the plurality of cylindrical battery cells, extends and protrudes in a horizontal direction from the main body portion, and in the contact portion, a stair step structure that is stepped in a direction toward the electrode terminal from the main body portion is formed.

Regarding claim 12, Geshi discloses, the battery module is used in a device such as a vehicle. (See Paragraph [0022]. Any device would be considered an intended use of the battery module. 

Regarding claim 13, the main body portion 18 has openings 19 (See Paragraph [0035], [0036]) which have the contact portion in the opening. (See Figs 6 and 7) 

Regarding claim 14, Geshi discloses, In Figure 7, a notch is formed in the connection area between the periphery of the connection opening and the contact portion, the connection opening being formed at the end of the body portion. (See Paragraph [0037])

Regarding claim 15, Geshi discloses, an embossed portion 15 protruding toward an electrode terminal as shown in Fig 5. The connection terminal 16 shows an area to allow a welding rod to establish a connection around the embossed portion. (See Paragraph [0036]) Fig 5 shows the embossed portion having an annular shape. 

Regarding claims 16, 19-20, Geshi discloses, first and second electrode terminals on upper and lower ends of the battery cells as shown in Figs 1 and 3. The bus bar also consists of a first and second bus bar elements 11 and 32 as shown in Fig 3. These would connect to the respective terminals of the upper and lower portions of the cells. Each of the bus bars has a bent portion and connection portion 30. (See Fig 3 and Paragraphs [0040] and [0045])

Regarding claim 18, Geshi discloses, an embossed portion 15 protruding toward an electrode terminal as shown in Fig 5. The connection terminal 16 shows an area to allow a welding rod to establish a connection around the embossed portion. (See Paragraph [0036]) Fig 5 shows the embossed portion having an annular shape. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Geshi (US 2016/0181579) in view of Kim et al (US 2010/0099024).


The teachings of Geshi have been discussed above. Regarding claim 5, Geshi fails to disclose the bus bar comprising a copper alloy. However, it would have been obvious to comprise the bus bar of copper alloy since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Geshi fails to disclose regarding claim 8, wherein a top surface of the contact portion at a peripheral circumference corresponding to the embossed protrusion includes an insertion groove that is internally engraved wherein an end of the cylindrical welding rod in a vertical direction is inserted into the insertion groove.

Regarding claims 7-8, Kim discloses, the protrusions of the protruding structure 110 are formed in the shape of a hemisphere with a radius of 0.4 mm (equivalent to the embossing protuberance having an annular shape in plan view and being formed closer to the center of the annular shape of the embossing protuberance), and it can be seen from Figure 5 that the deeper the protrusion depth in the direction towards the formation of the electrode terminal, the electrode has a cylindrical shape, the diameter of the annular shape of the embossing protuberances being smaller than the diameter of the cylindrical shape of the electrode. It would have been obvious to adapt Geshi in view of Kim to provide the insertion grooves in the embossed portion for centering the electrode during welding. 

Regarding claims 11, it would have been obvious to provide a second battery module as a mere duplication of the essential working parts of a device involves only routine skill in the art. The number of battery modules may be increased based on either the voltage, current or power requirements of the device being powered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/22/2022